DETAILED ACTION
This office action is in response to the request for continued examination (RCE) filed on March 15, 2021.  
Claims 8-17 have been previously withdrawn from consideration resulted from election without traverse (and subsequently cancelled via Examiner’s Amendment below). 
Claims 4-6 were objected previously. 
Claim 1 has been amended.
Claims 1-7 are currently allowed.
Request for Continued Examination (RCE)
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
EXAMINER’S AMENDMENT
Claims 8-17 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made withoutJune 9, 2019 and further confirmed in the Office Actions dated July 17, 2020 and December 15, 2020.
This application is in condition for allowance except for the presence of claims 8-17 directed to species non-elected without traverse.  Accordingly, claims 8-17 have been cancelled in Examiner’s Amendment below (also see MPEP 821.02).
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
With regard to Claims 8-17, claims have been cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to a non-transitory computer-readable recording medium storing computer-readable instructions and a setup system (see original disclosure, i.e. para. 3 and etc.).
With regard to Claim 1, the closest prior arts of record, Sugiyama, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… a detecting process of detecting that a selected device set to an other information processing apparatus, which is also connected to the network to which the information processing apparatus is connected, has been changed to a changed device newly set to the other information processing apparatus; a changed device information obtaining process of obtaining device information regarding the changed device from the other information processing apparatus upon detecting, by the detecting process, that the selected device set to the other information processing apparatus has been changed to the changed device; and a setting changing process of changing the device set to the information processing apparatus to the changed device indicated by the device information obtained in the changed device information obtaining process”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on March 15, 2021 (i.e. on pg. 13-15 and etc.), are neither taught nor suggested fully by the prior art(s) of record (Sugiyama).
With regard to Claims 2-7, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-7 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JACKY X ZHENG/Primary Examiner, Art Unit 2675